

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of July 14,
2008, between Oramed Pharmaceuticals Inc., a Nevada corporation (the "Company"),
and the investors identified on the signature page hereto (each, an "Investor"
and collectively the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Investor, and each Investor desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
"Investment Amount" means, with respect to each Investor, the investment amount
indicated below such Investor's name on the signature page of this Agreement and
as set forth on Schedule 1.
 
"Per Unit Purchase Price" means $0.60.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 
 

--------------------------------------------------------------------------------

 
"Rule 144" means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.
 
"Securities" means the Shares, the Warrants and the Warrant Shares.
 
"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
"Short Sales" means, without limitation, all "short sales" as defined in Rule
200 of Regulation SHO of the Securities Exchange Act of 1934, as amended.
 
"Transaction Documents" means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
"Warrants" means the Common Stock purchase warrants in the form of Exhibit A.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Agreement of Sale. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall purchase from the Company, the Shares and the Warrants representing such
Investor’s Investment Amount as set forth opposite the Investor’s name on
Schedule 1.
 
2.2 Payment of Purchase Price. Concurrently with the delivery of this Agreement,
each Investor has delivered (by check or wire transfer) the aggregate amount of
the Investor’s Investment Amount in payment for the Shares and Warrants in
accordance with the instructions set forth on Schedule 2 hereof.
 
2.3 Delivery of Certificates. Upon Company’s receipt of each Investor’s
Investment Amount, the Company shall deliver to such Investor (i) certificates
evidencing the number of Shares equal to each Investor’s Investment Amount
divided by the Per Unit Purchase Price, registered in the name of such Investor
as set forth on Schedule 1 and (ii) Warrants, registered in the name of each
Investor, pursuant to which such Investor shall have the right to acquire the
number of shares of Common Stock equal to 50% of the number of Shares issuable
to such Investor pursuant to Section 2.3(i).
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:
 
(a) Authorization; Enforcement. The Company is an entity duly organized, validly
existing and in good standing under the laws of Nevada with the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by the applicable this Agreement and otherwise to carry out its
obligations hereunder. This Agreement has been duly executed by the Company, and
when delivered by the Company in accordance with terms hereof, will constitute
the valid and legally binding obligation of the Company, enforceable against it
in accordance with its terms.
 
3.2  Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
 
(a) Authorization; Enforcement. Such Investor represents and warrants that (i)
it is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable this Agreement and otherwise to carry out its
obligations hereunder. This Agreement has been duly executed by such Investor,
and when delivered by such Investor in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms.
 
(b) Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Such Investor is acquiring the Securities
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrants it will be, an "accredited investor" as defined in Rule 501(a) under
the Securities Act. Such Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended.
 
(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
3

--------------------------------------------------------------------------------

 
(e) Access to Information. Such Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Securities; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Such Investor
understands that a purchase of the Securities is a speculative investment
involving a high degree of risk. Such Investor is aware that there is no
guarantee that such Investor will realize any gain from this investment, and
that such Investor could lose the total amount of this investment. Such Investor
acknowledges that it has received no representations or warranties from the
Company or its employees or agents in making this investment decision other than
as set forth in this Agreement.
 
(f) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to this Agreement,
such decision has been independently made by such Investor and such Investor
confirms that it has only relied on the advice of its own business and/or legal
counsel and not on the advice of any other Investor’s business and/or legal
counsel in making such decision.
 
(g) Short Sales. Such Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
executed any Short Sales in the securities of the Company since the date that
such Investor was first contacted regarding an investment in the Company.
 
(h) Residency. Such Investor is a resident of that jurisdiction specified as the
address that the Investor is to receive notices hereunder on the signature pages
hereto.
 
(i) Limitations on Transfers. Such Investor acknowledges that the Securities
must be held indefinitely unless subsequently registered under the Securities
Act or unless an exemption from such registration is available. Such Investor is
aware of the provisions of Rule 144 promulgated under the Securities Act which
permit limited resale of securities purchased in a private placement subject to
the satisfaction of certain conditions, which may include, among other things,
the existence of a public market for the securities, the availability of certain
current public information about the Company, the resale occurring not less than
six months after a party has purchased and paid for the security to be sold, the
sale being effected through a “broker’s transaction” or in transactions directly
with a “market maker” and the number of securities being sold during any three
month period not exceeding specified limitations.
 
 
4

--------------------------------------------------------------------------------

 
(j) Anti-Money Laundering Compliance. Such Investor acknowledges that the
Company seeks to comply with all applicable laws concerning money laundering and
related activities. In furtherance of those efforts, such Investor represents,
warrants and agrees that, to the best of such Investor’s knowledge based upon
appropriate diligence and investigation, (i) none of the cash or property that
such Investor has paid, will pay or will contribute to the Company has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law, and (ii) no contribution or payment by such Investor to the
Company, to the extent that they are within such Investor’s control, shall cause
the Company to be in violation of the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986 or the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001. Such
Investor agrees to promptly notify the Company if any of these representations
cease to be true and accurate regarding such Investor. Such Investor further
agrees to provide to the Company any additional information regarding such
Investor that the Company deems necessary or convenient to ensure compliance
with all applicable laws concerning money laundering and similar activities. If
at any time it is discovered that any of the foregoing representations is
incorrect, or if otherwise required by applicable law or regulation related to
money laundering and similar activities, the Company may undertake appropriate
actions to ensure compliance with applicable law or regulation, including, but
not limited to segregation and/or redemption of such Investor’s investment in
the Company. Such Investor further understands that the Company may release
confidential information about such Investor and, if applicable, any underlying
beneficial owners, to proper authorities if the Company, in its sole discretion,
determines that it is in the best interests of the Company in light of relevant
rules and regulations under the laws set forth above.
 
(k) Company Reliance. Such Investor expressly acknowledges and agrees that the
Company is relying upon such Investor’s representations contained in this
Agreement.
 


 
ARTICLE IV.
MISCELLANEOUS
 
4.1 Certificates.
 
(a) Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Certificates evidencing the Securities will contain the following legend,
until such time as they are not required:
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
(c) Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)): (i) following a sale
of such Securities pursuant to an effective registration statement, or (ii)
following a sale of such Shares or Warrant Shares pursuant to Rule 144 (assuming
the transferor is not an Affiliate of the Company), or (iii) while such Shares
or Warrant Shares are eligible for sale under Rule 144 without limitations or
restrictions by virtue of a holder’s or previous holder’s status as an
Affiliate. Following such time as restrictive legends are not required to be
placed on certificates representing Shares or Warrant Shares pursuant to the
preceding sentence, the Company will, no later than five business days following
the delivery by such Investor to the Company or the Company's transfer agent of
a certificate representing Shares or Warrant Shares containing a restrictive
legend, deliver or cause to be delivered to such Investor a certificate
representing such Shares or Warrant Shares that is free from all restrictive and
other legends.
 


4.2 Indemnification. Each Investor acknowledges that he, she or it understands
the meaning and legal consequences of the representations and warranties that
are contained herein and hereby agrees to indemnify, save and hold harmless the
Company and its directors, officers, employees and counsel, from and against any
and all claims or actions arising out of a breach of any representation,
warranty or acknowledgment of such Investor contained in this Agreement. Such
indemnification shall be deemed to include not only the specific liabilities or
obligations with respect to which such indemnity is provided, but also all
reasonable costs, expenses, counsel fees and expenses of settlement relating
thereto, whether or not any such liability or obligation shall have been reduced
to judgment. In addition, each Investor’s representations, warranties and
indemnification contained herein shall survive such Investor’s purchase of the
Securities hereunder.
 
 
6

--------------------------------------------------------------------------------

 
4.3 Entire Agreement; Amendment. The parties have not made any representations
or warranties with respect to the subject matter hereof not set forth herein.
This Agreement, together with the Warrants and any other instruments executed
simultaneously herewith, constitute the entire agreement between the parties
with respect to the subject matter hereof. All understandings and agreements
heretofore between the parties with respect to the subject matter hereof are
merged in this Agreement and any such instruments, which alone fully and
completely expresses their agreement. This Agreement may not be changed,
modified, extended, terminated or discharged orally, but only by an agreement in
writing, which is signed by all of the parties to this Agreement.
 
4.4 Notices. Any notice required or permitted to be given to a party pursuant to
the provisions of this Agreement will be in writing and will be effective on (i)
the date of delivery by facsimile, (ii) the business day after deposit with a
nationally recognized courier or overnight service, including Express Mail, for
United States deliveries or (iii) five (5) business days after deposit in the
United States mail by registered or certified mail for United States deliveries.
All notices not delivered personally or by facsimile will be sent with postage
and other charges prepaid and properly addressed to the party to be notified at
the address set forth below such party’s signature of this Agreement or at such
other address as such party may designate by ten (10) days advance written
notice to the other parties hereto. The address for such notices and
communications shall be as follows:
 
If to the Company:
Oramed Pharmaceuticals Inc.
 
2 Elza Street
 
Jerusalem, Israel 93706
 
Attn: Nadav Kidron
 
Facsimile: 972 2 566 0004
   
With a copy to:
Sills Cummis & Gross P.C.
 
One Riverfront Plaza
 
Newark, NJ 07102
 
Attn: Eliezer Helfgott
 
Facsimile: 973-643-6500
   
If to an Investor:
To the address set forth under such Investor's name
 
on the signature pages hereof.



 
7

--------------------------------------------------------------------------------

 
 
4.5 Delays or Omissions. Except as otherwise specifically provided for
hereunder, no party shall be deemed to have waived any of his or her or its
rights hereunder or under any other agreement, instrument or document signed by
any of them with respect to the subject matter hereof unless such waiver is in
writing and signed by the party waiving said right. Except as otherwise
specifically provided for hereunder, no delay or omission by any party in
exercising any right with respect to the subject matter hereof shall operate as
a waiver of such right or of any such other right. A waiver on any one occasion
with respect to the subject matter hereof shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion. All rights and remedies
with respect to the subject matter hereof, whether evidenced hereby or by any
other agreement, instrument or document, will be cumulative, and may be
exercised separately or concurrently.
 
4.6 Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, then such provision shall be excluded from this Agreement,
and the balance of this Agreement shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.
 
4.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
4.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument.
 
4.9 Survival of Warranties. The representations, warranties, covenants and
agreements of the Company and the Investors contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
shall in no way be affected by any investigation made by an Investor or the
Company.
 
4.10 Further Action. The parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Agreement and the intent and purposes
hereof.
 
4.11 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
4.12 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
4.13 Governing Law; Venue and Waiver of Jury Trial. This Agreement is to be
construed in accordance with and governed by the internal laws of the State of
Nevada without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Nevada to the rights and duties of the parties. The Company and the
Investors agree that any suit, action, or proceeding arising out of or relating
to this Agreement shall be brought in the United States District Court for the
District of Nevada (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Nevada state court in the County of Carson City) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 4.13 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
 
4.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ORAMED PHARMACEUTICALS INC.
   
/s/ Nadav Kidron
Name: Nadav Kidron
Title: Chief Executive Officer



 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
Investment Amount:
 
___________ Units x $0.60 per Unit = $_________________
 
(Each Unit consists of one Share and one half Warrant)




Name of Purchaser: ________________________________________________________


Signature of Authorized Signatory of
Purchaser:__________________________________


Name of Authorized Signatory: _______________________________________________


Title of Authorized Signatory:_________________________________________________


Email Address of Purchaser:__________________________________________________


Social Security or Taxpayer Identification Number
_______________________________


Address for Notice of Purchaser:


____________________________________________
____________________________________________
____________________________________________
____________________________________________


Address for Delivery of Securities for Purchaser (if not same as above):


____________________________________________
____________________________________________
____________________________________________
____________________________________________




 
 
11

--------------------------------------------------------------------------------

 


SCHEDULE 1




Investor
Number of Shares
Number of Warrants 
(50% of the Number
of Shares)
Investment
Amount
       



 
 
 
 
12

--------------------------------------------------------------------------------

 